 Case 3:19-cv-00154-NJR Document 45 Filed 06/10/20 Page 1 of 2 Page ID #740


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WINSTON MCINTYRE, #N74533,

                      Plaintiff,

 v.                                             Case No. 19-154-NJR

 ROBERT BLUM and
 SCOTT THOMPSON,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Winston McIntyre filed this action in February 2019 alleging Defendants

were deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment (see Doc. 5). After the Court entered its Initial Scheduling Order setting forth

a timeline for addressing the affirmative defense of exhaustion of administrative

remedies on March 9, 2020 (Doc. 35), McIntyre filed a “Motion to Terminate Civil

Litigation,” which was docketed on March 13, 2020 (Doc. 36). In this pleading, McIntyre

advises the Court that to continue this litigation would “burden his already strained

financial resources” and “constitute a wasteful expenditure of the Court’s time and

judicial economy” and asks for the case to be dismissed. Defendants have responded that

they do not object to McIntyre’s request (Docs. 37, 42).

       Moreover, the Court notes that McIntyre did not file a timely response to

Defendant Blum’s motion for summary judgment based on his failure to exhaust



                                       Page 1 of 2
 Case 3:19-cv-00154-NJR Document 45 Filed 06/10/20 Page 2 of 2 Page ID #741


administrative remedies. Thus, the Court is convinced that McIntyre has not had a change

of heart since he filed his motion seeking voluntary dismissal and does, in fact, which to

end this litigation.

       Accordingly, the Court GRANTS the Motion to Terminate Civil Litigation

(Doc. 36) and DISMISSES this action without prejudice. The Court likewise GRANTS

Defendant Blum’s motion for failure to exhaust administrative remedies, as McIntyre’s

failure to respond to the motion is deemed an admission of the merits. The Clerk of Court

shall enter judgment accordingly and close this case.

       IT IS SO ORDERED.

       DATED: June 10, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 2 of 2
